MEMORANDUM OPINION
JUDITH K. FITZGERALD, Bankruptcy Judge.
The matter before the court is Debtor’s Motion to Avoid Judicial Liens Impairing Exemptions pursuant to 11 U.S.C. § 522(f)(1). The lien is held by East Hills Association No. 1, a condominium association.
The Association obtained a judgment in 1985 for unpaid assessments. It contends that it has a statutory lien by virtue of the Uniform Condominium Act, 68 Pa.C.S.A. § 3101 et seq. Section 3315(a) of the U.C.A. provides that a lien for assessment arises at the time the assessment is due. Subsection (c) provides that the lien is perfected by recording of the declaration of condominium. From documents filed by the Association, as exhibits to its brief, it appears that the declaration, which includes a reference to maintenance charges, was recorded. Thus, on the facts presented, the Association has a perfected statutory lien which is unavoidable under § 522(f)(1) of Title 11 U.S.C.
An appropriate order will be entered.
ORDER
And now, to-wit, this 6th day of December, 1989, it is ORDERED that the Debt- or’s Motion to Avoid Judicial Liens Impairing Exemptions is DENIED inasmuch as the lien of East Hills Association No. 1 is a perfected statutory lien.